Title: From George Washington to Richard Potts, 20 July 1794
From: Washington, George
To: Potts, Richard


               
                  Sir,
                  Phila. July 20th 1794
               
               A person has just called upon me (by direction he says) for an answer to your letter of the 17th Instt.
               
               I can do no more than acknowledge the receipt of it. It conveys the first information of the death of the late Collector of the Port of Baltimore; & I never decide in the first moments of such information, on a Successor; being desirous (& having so determind from the beginning of my administ.) always, to obtain a full knowledge of circumstances before I either nominate or in the recess of the Senate, appoint, Persons to Office—with great esteem—I am Yr Most Obedt Ser.
               
                  Go: Washington
               
            